Case 1:18-cr-00401-BLW Document 150-3 Filed 08/16/19 Page 1 of 24




                    EXHIBIT B
         APPLICATION FOR
         SEARCH WARRANT
           280 HARRISON
          Case 1:18-cr-00401-BLW
  Case 1:18-mj-10286-REB  *SEALED* Document
                                    Document150-3   Filed
                                             1 (.Court    08/16/19
                                                       only)         Page 2 ofPage
                                                              Filed 12/08/18   24 1 of 23
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                   District of Idaho

               In the Matter of the Search of                                          )
         (Briefly describe the propel'ly to be searched                                )
          or idenl/[11 the person by name and address)                                 )
    280 HARRISON AVENUE, TWIN FALLS, IDAHO                                             )
                                                                                       )
                                                                                       )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of pe1jury that I have reason to believe that on the fol lowing person or property (ident/fj, the person or describe 1he
proper~y to be searched and give its location):

 The premises at 280 HARRISON AVENUE, TWIN FALLS, IDAHO as further described on Attachment A

located in the      - - - - - - - ~ District of             •- ·· - · • · ·
                                                                                             Idaho
                                                                              . .. --·· · · •··
                                                                                                                   , there is now concealed (identtjj, the
person or describe !he pmperty lo be seized):

 See Attachment B

             The basis for the search under Fed. R. Crim. P. 41 (c) is (check one 01· more):
                  ii evidence of a crime;
                  ii contraband, fruits of crime, or other items illegally possessed;
                  ii property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
               Code Section                                                                          Offense Description
        21   u.s.c. §§ 841,846                    Distribution of controlled substances and conspiracy to do the same
        18 U.S.C. § 922(g) and 924(c)             Unlawful Possession of Firearms
                                                  Unlawful Possession of Firearms in Furtherance of Drug Trafficking

             The ~_ppl ication is based on these facts:
        See Affidavit in Support of Application.



             ~ Continued on the attached sheet.
             0 Delayed notice of         days (give exact ending date if more th~ 30 days: _ _ _ _ _ ) is requested
               under 18 U.S.C. § 3°T()3a, the basis of which is set forth on the all \heel sheP-t.            l         (\

                                                                                                              I         I   '

                                                                                       -------~:~1),,,1,'::,;,,,; .....
                                                                                       _____J_a_n_e_e~_~e~
                                                                                                        ,onzales, ATF Special Agen_t_ __
                                                                                                                  l'rinled name crnd liile

Sworn to before me and signed in my presence.


Date:                                                                                                                               ·····-··-"···-··-·- · - - - - - - - - -
                                                                                                                    J11dge 's sig11a111re

City and state: Boise, Idaho                                                                  Honorable Ronald E Bush, Chief U.S. Magistrate Judge
                                                                                                                  Printed name und title




                                                                                                                                                   18R408 000798
        Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB  *SEALED*Document 150-3
                                  Document      Filed
                                           1 (Court    08/16/19
                                                    only)         Page 3 ofPage
                                                           Filed 12/08/18   24 2 of 23




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO

   IN THE MATTER OF THE SEARCH OF
   THE PREMISES LOCATED AT:
   428 LOCUST STREET SOUTH;
   304 VAN BUREN STREET; AND
                                                   Case No. - -- - - - -- -
   280 HARRISON AVENUE, TWIN FALLS,
   IDAHO 8330 I, AND A 2004 BLACK KIA
   SORENTO, LICENSE PLATE 2TCF656.


                             AFFIDAVIT IN SUPPORT OF AN
                           APPLICATION UNDER RULE 41 FOR A
                            WARRANT TO SEARCH AND SEIZE

         I, Janeece Gonzales, being first duly sworn, hereby depose and states as follows:


                       INTRODUCTION AND AGENT BACKGROUND


   1.    I make this affidavit in support of an application under Rule 41 of the Federal Rules of

         Criminal Procedure for a warrant to search the locations described in Attachment A for

         evidence of crimes as described in Attachment B.

   2.    I am a Special Agent (SA) with the United States Depaitment of Justice, Bureau of

         Alcohol, Tobacco, Firearms, and Explosives (ATF), currently assigned to the Seattle

         Field Division, Boise Field Office. I have been employed with ATF since December

         2016. I completed the Criminal Investigator Training Program, which is a twelve week

         course, and the ATF National Academy Special Agent Basic Training, which is a fifteen

         week course at the Federal Law Enforcement Training Center (FLETC). I received

         training in investigative techniques and enforcement of federal criminal laws. Through

         my training and experience at FLETC, I learned how to investigate violations of the Gun .

         Control Act within Title 18 of the United States Code, the National Firearms Act within




                                                                                             18R408_000799
       Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB  *SEALED*Document 150-3
                                  Document      Filed
                                           1 (Court   08/16/19
                                                    only)        Page 4 of Page
                                                           Filed 12/08/18  24 3 of 23




        Title 26 of the United States Code, and the Controlled Substance Act within Title 21 of

        the United States Code. Additionally, I have received specialized training from the ATF

        Special Operations Division Undercover Branch in undercover operative techniques. I

        have also assisted other federal law enforcementagencies in investigating crimes

        involving firearms and narcotics, including the Federal Bureau of Investigation (FBI), the

        Drug Enforcement Administration (DEA).


  3.    Prior to my employment with ATF, I worked as a certified peace officer for the state of

        Idaho for approximately ten years. Dmfog my service as a peace.officer, I worked six

        years as a patrol officer for the city of Jerome Police Department (JPD); three of which I

        served as the department's K-9 Handler for controlled substance detection. Following my _

        service with JPD, I worked four years for the Idaho State Police (ISP); one and a half

        years I served as a State Trooper assigned to the Drug Trafficking Interdiction Team and

        two and a half years I served as a Narcotics Investigator. l completed over 3,000 Idaho

        Peace Officer Standards Training (P.O.S.T) training hours. Throughout my career I have

        received training on topics to include, undercover operative techniques, surveillance

        techniques, interviewing, writing of reports and warrants, search wanant execution,

        handling of evidence, affecting arrests, search procedures, confidential informant

        handling, identification and preservation of electronic evidence, and testifying in court. I

        have a Bachelor of Science Degree in Criminal Justice.


  4.    I have personally participated in this investigation and I am familiar-with this

        investigation. 'fhe facts in this affidavit come from my personal knowledge and

        information provided by other law enforcement officers, statements from confidential

                                                  2




                                                                                             18R408_000800
       Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB *SEALED*Document 150-3
                                 Document      Filed
                                          1 (Court   08/16/19
                                                   only)        Page 5 of Page
                                                          Filed 12/08/18  24 4 of 23



        informants, controlletj purchases of drugs, physical surveillance by investigators,

        telephone data to include location information, and intercepted wire and electronic

        communications pursuant to a cou1t order. This affidavit is intended to show that there is

        sufficient probable cause for the requested warrant and does not set forth all of my

        knowledge about this matter.

  5.    Based upon the information described in this affidavit, I believe there is prnbable cause to .

        believe that David Paul Roberts, Echo Marie Dalos; Steven Thompson, Kyle Pherigo,

        Alexander Rodriguez, and others, have distributed, possessed with the intent to distribute,

        and conspired to distribute controlled substances, in violation of 21 U.S.C. §§ 841(a)(l)

        and 846; have used wire facilities to facilitate the same, in violation of 21 U.S.C. §

        843(b); have laundered proceeds derived through the distribution of controlled

        substancesj in .violation of 18 U.S.C. §§ 1956 and 1957; and have possessed firearms, in

        violation of 18 U.S.C. §§ 922 and 924(c); or have aided and abetted the same.


                     LOCATIONS AND VEHICLES TO BE SEARCHED


  6.    The premises located at 428 Locust Street South in Twin Falls, Parcel RPT00 I 07223670.

        (hereinafter referred to as "Robe1ts' residence" or "The Shops"). The legal description is

        "Twin Falls Acres inside a plot of land 150' x 200' south of Tax #578." The property has

        approximate three-foot white fence on the east end of the property with the letter "H" on

        it. The white fence has an opening in the middle to allow vehicles to enter. The property

        consists of multiple buildings including two single wide trailers on the south end of the

        property, a shop style building on the west, a single wide trailer on the northwest corner

        and a.house on the north east corner. Investigators are seeking to search all buildings on

                                                 3




                                                                                              18R408_000801
       Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB  *SEALED*Document 150-3
                                  Document      Filed
                                           1 (Court   08/16/19
                                                    only)        Page 6 of Page
                                                           Filed 12/08/18  24 5 of 23




        the property except for the house on the northwest corner, which has a tan stucco front,

        green metal roof and brown siding. The other buildings, which investigators are seeking

        to search are futther described as follows. The single wide trailer on the northwest side of

        the property, white in color with an off white trim. The front door faces the south and is

        baby blue in color. The shop style building is on the west end of the property and has

        three large garage door facing to the east. The two garage doors to the south have a strip

        of windows and are white in color. The third garage door to the north is solid white.

        There are two single wide trailers on the south side of the property. The first is on the

        south west side and is white in color with grey trim. There are two doors facing to the

        north that have two windows between the doors. The second single wide trailer is on the

        south east side of the property and is white in color with grey trim. There are two doors

        that both face to the 001th with two windows in-between the door. This prope1ty is

        owned by David Robe1ts and used as his primary residence. Property records show that
                                                                 I

        Robe1ts purchased the prope1ty on September 4, 2018, but investigators know that

        Roberts lived on the property prior to that date. Investigators have seen Roberts at the

        residence on numerous occasions while conducting surveillance as part of this

        investigation. Investigators have intercepted communications of RobeJts where he

        acknowledged he lives at this location and gave others the address of this location.

  7.    The premises located at 304 Van Buren Street in Twin Falls, Idaho (hereinafter referred

        to as "Dalos' residence"). The premises is a single-family dwelling situated on the

        northeast corner of Van Buren Street and Heyburn Street, in Twin Falls, Idaho. The

        residence is grey in color with reddish colored asphalt shingles and window trim. It is

        bordered on the south by a gravel or dirt parking area and on the west by a 4-foot wooden

                                                  4




                                                                                            18R408_000802
       Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB *SEALED*Document 150-3
                                 Document      Filed
                                          1 (Court   08/16/19
                                                   only)       Page 7 of Page
                                                         Filed 12/08/18  24 6 of 23




         fence. Within the fence line, at the northwest corner of the property, is a mailbox with

         faded "304" numbering. Also on the west side of the residence is the main entrance     to
         the structure and a dog door. There is an alleyway to the east, that is inaccessible to the

         prope1ty. This· location is the residence of coconspirator Echo Dalos who is the girlfriend

         of David Roberts. Investigators have seen Roberts and Dalos at the residence on

         numerous occasions white·conducting surveillance. Roberts frequently visits this

         location and sometimes stays overnight at this residence. Investigators have intercepted

         numerous communications of Roberts where he acknowledged that he was at this

         residence.

· · 8.   The premises located at 280 Harrison Avenue ("Thompson's residence) is a single-family.

         dwelling located on the east side of Harrison Avenue. The frorit door of the residence has

         a black metal screen door and faces to the west. There is a large window on the north

         side of the front door that is covered by a metal awning. There is a ramp leading to the

         front door. The residence is painted white, with the upper pmtion of the house painted

         light yellow. The driveway is on the south side of the property, and leads to an attached

         carport. The numbers "280" are posted on the front of the residence. Steven Thompson

         and Kyle Pherigo reside at the residence. Investigators have seen Thompson at the

         residence while conducting surveillance.

   9.    David Roberts drives a 2004 black Kia Sorento spo1ts utility vehicle, bearing Idaho

         license plate 2TCF656. The vehicle is registered to David Roberts.


                                        PROBABLE CAUSE




                                                   5




                                                                                              18R408_000803
       Case 1:18-cr-00401-BLW
Case l:18-mj-10286-REB         Document
                        *SEALED*         150-3
                                 · Document      Filed
                                            1 (Court   08/16/19
                                                     only)        Page 8 of 24
                                                            Filed 12/08/18  Page 7 of 23




  10.   As detailed below, investigators have received information from cooperating

        ·coconspirators that Robe11s and others are working together to distribute

        methamphetamine and heroin in the Twin Falls, Idaho area. Roberts obtains the drugs

        from California or Nevada and then distributes the drugs to others after he anives back in

        Twin Falls; Idaho. Investigators have corroborated this information in numerous ways.

        Investigators obtained location information for Roberts telephone that confirms that he

        routinely travels to California and Nevada. An analysis of telephone records confirms

        that Roberts communicates with the other coconspirators described by cooperators.

        Investigators have utilized confidential informants to purchase methamphetamine and

        heroin from Roberts and Dalos. Investigators have intercepted wire and electronic

        communications related to these criminal violations. As set forth in more detail below,

        there is probable cause that evidence of these crimes wiJJ.be found at the above-described

        locations.

                     a. Information Provided By Cooperator

  11.   In April of 2018, Idaho State Police investigators received info1mation from a person

        ("Cooperator") with knowledge about Robe1ts drug trafficking activity in the Twin Falls

        area. The Cooperator, whose identity is known to investigators, provided information in

        hopes ofreceiving leniency on pending felony drug charges. The Cooperator was

        charged with trafficking methamphetamine based upon the distribution of approximately

        one ounce of methamphetamine to a confidential ii1formant on March 19, 2018. That

        charge is still pending. The Cooperator is an admitted user of drugs and has personal

        knowledge of Roberts and his drug organization because of the Cooperators drug use.

        The Cooperator is no longer cooperating with investigators and continued to use and

                                                 6




                                                                                         18R408_000804
       Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB *SEALED*Document 150-3
                                 Document      Filed
                                          1 (Court   08/16/19
                                                   only)        Page 9 ofPage
                                                         Filed 12/08/18  24 8 of 23




        distribute drugs after providing information to investigators. The Cooperator is also

        believed to have illegally possessed firearms after cooperating with investigators. The

        Cooperators' criminal history includes felony arrests and convictions for controlled

        substance violations and theft. The information provided by the Cooperator .about the

        drug organization was corroborated by other sources of information and telephone

        records. The affiant believes the information provided by the Cooperator was reliable

        and accurate.

  12.   The Cooperator stated that Robe1ts and others were distributing large amounts of

        methamphetamine and heroin. The Cooperator stated that she accompanied her

        boyfriend and Robe1ts to the Las Vegas and Los Angeles areas. The Cooperator stated

        that Roberts usually utilized a rental vehicle for these trips to obtain drugs. The

        Cooperator stated that Roberts obtained _multiple pounds of methamphetamine that were

        transported back to the Twin Falls area and distributed to others, who in tum sold the

        drugs for Roberts. Investigators identified two telephone numbers utilized by t~e

        Cooperator and confirmeq through telephone records that the Cooperator had extensive

        contact with Roberts' telephone.


                   b. InJormation Provided By Cooperator #2


  13.   On August 28, 2018, a person ("Cooperator #2") was arrested, pursuant to an arrest ·

        wairnnt, for violating terms of his federal supervised release. Cooperator #2 has an

        extensive criminal history including a prior conviction for unlawfully possessing a

        firearm in violation of federal law. Because of that conviction, he served a prison tenn

        and was then placed on supervised release. While on supervised release, Cooperator #2

                                                  7




                                                                                              18R408_000805
      Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB       Document
                       *SEALED*       150-3
                                Document     Filedonly)
                                         1 (Court  08/16/19
                                                        Filed Page 10 ofPage
                                                              12/08/18  24 g of 23




        distributed methamphetamine to a confidential informant. At the time of his arrest on

        August 28, 2018, the United States Probation Officer supervising Cooperator #2

        requested the assistance of Idaho State Police and ATF to search Cooperator #2's vehicle

        and residence. During the search, in_vestigators located approximately six ounces of

        methamphetamine, a digital scale, and a .22 pistol. After his arrest, investjgators

        provided Cooperator #2 with his Miranda warnings. Cooperator #2 told investigators

        that the six ounces of methamphetamine was the amount he had remaining from a one-

        pound delivery that he received from Roberts approximately one week earlier.

        Cooperator #2 told investigators that he intended to deliver the pisto~ to Roberts because

        Roberts trades drugs in exchange for firearms. Cooperator #2 stated that the seized .22

        pistol was altered to accept a sound suppressor because that is what Roberts had

        requested. Cooperator #2 stated that within the prior 12-14 months, he had received

        significant quantities of methamphetamine from Robe1ts.

  14.   Cooperator #2 has an extensive criminal history including robbery, battery, assault, theft,

        unlawful restraint, burglary, eludi'ng police, and various drug and traffic violations.

        Cooperator #2 provided information to investigators in hopes of receiving some

        consideration on his supervised release violation and anticipated charges related to the

        methamphetamine and firearm found in his possession.


                   c. Trash Searches of Roberts' and Dalos' residences


  15.   On June 18, 2018, investigators conducted a trash search of Roberts' residence. During

        the search, investigators found items with Roberts' name, drug paraphernalia, and a white



                                                  8




                                                                                              18R408_000806
     Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB       Document
                       *SEALED*       150-3
                                Document     Filedonly)
                                         1 (Court  08/16/19
                                                         FiledPage 11 of 24
                                                               12/08/18  Page 10 of
                                      23



        crystal-like substance, which was later confirmed by the ISP laboratory to be

        methamphetamine.

 16.    On July 12, 2018, investigators conducted a trash search ofDalos' reside.nee. During the

        search, investigators found items with Dalos' name, a Las Vegas casino receipt dated

        June of 2018, and suspected marijuana that field-tested presumptively positive for

        marijuana.

 17.    On July 31, 2018, investigators conducted a trash search of Roberts' residence. During

        the search, investigators found a white crystal-like substance, which field-tested

        presumptively positive for methamphetamine.


                     d. Controlled Buy From Roberts


  18.   On August 29, 2018, investigators executed a search warrant at a residence in Twin Falls,

        Idaho. During the search, investigators located evidence that the person residing at the

        location possessed methamphetamine and heroin. After being advised of the Miranda ,

        warnings, the person cooperated with investigators and provided infonnation about

        Roberts' drug organization. The person ("Cl 1189") had personal knowledge of Roberts

        because he was CI 1189's heroin supplier. CI 1189 said that Roberts was a major

        distributor of methamphetamine and heroin. The information provided by Cl 1189

        proved accurate and reliable.

  19.   On the same day, August 29, 2018, CI 1189 placed a consensually recorded phone call to

        Roberts' telephone number (208) 320-3945. During the phone conversation with

        Roberts, CI 1189 asked, "I was wondering if you had any of those brownies?" CI 1189 .
                 .                                       .
        told investigators that "brownies" was coded language used to request heroin. Robe11s

                                                 9




                                                                                             18R408_000807
     Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB       Document
                       *SEALED*       150-3
                                Document     Filedonly)
                                         1 (Court  08/16/19
                                                         FiledPage 12 of Page
                                                               12/08/18  24 11 of
                                      23



       told CI 1189 to come over to his residence. Investigators searched CI 1189's person and

       vehicle to ensure CI 1189 did not possess any controlled substances or other contraband.

       Investigators provided CI 1189 with a recording device and transmitter. CI 1189 met

       with Roberts at his residence. Investigators conducted surveillance during the transaction

       and monitored CI 1189's contact with Roberts using the transmitter. CI 1189 purchased

       approximately 3.3 grams (gross weight) of heroin from Roberts. After the transaction,

       investigators met with CI 1189 and collected the heroin and recording device. The

       substance field tested presumptive positive for heroin and was sent to the ISP laboratory.

       During the deal, an individual investigators identified as Jimmy Thorpe entered Roberts'

       residence with a rifle in hand. Over the transmitter, investigators heard the conversation

       between Thorpe and·Roberts that Robe1ts wanted the rifle converted to accept a sound

       suppressor.

 20.   After the transaction, CI 1189 told investigators that CI 1189 took a "couple of hits" of

       heroin that Roberts' provided because CI 1189 was worried that Roberts would be

       suspicious if CI 1189 did not participate in drug use. CI 1189 cooperated with

       investigators with the hope of receiving leniency on the potential felony controlled

       substance violations based upon the items found during the search of CI 1 l 89's residence

       as described above. CI 1189 has minimal criminal history consisting of some

       misdemeanor arrests. However, CI 1189 ceased cooperating and investigators believe that

       CI 1189 advised Robe1ts and others of CI 1 l89's status as an informant. Phone records

       show that CI 1189 continued to contact Roberts on his telephone.


                  e. Controlled Buy From Dalos


                                               10




                                                                                          18R408_000808
      Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB       Document
                       *SEALED*       150-3
                                Document     Filedonly)
                                         1 (Court  08/16/19
                                                         FiledPage  13 of Page
                                                               12/08/18   24 12 of
                                      23



 21.    On October 2, 2018, c~nfidential informant 1198 (CI 1198) purchased 7.4 grams (net

        weight) of methamphetamine from Dalos. CI 1198 has a minor criminal history, which

        consists of only convictions for driving under the influence. CI 1198 cooperated with

        investigators with the hopes of receiving leniency on a pending felony controlled

        substance violation. CI 1198 has a close relationship with Roberts and Dalos and has

        previously purchased methamphetaminc from each of them. · The information provided

        by CI 1198 has proven accurate and reliable. The affiant is not aware of any infonnation

        that suggests CI 1198 is not reliable.

  22.   On October 2, 2018, investigators searched the person and vehicle of CI 1198 and

        provided CI 1198 with a recording device. Investigators conducted surveillance during

        the events. CI 1198 drove to Dalos' residence. CI 1198 an-ived and parked in front of

        the residence. While CI 1198 was still seated in his/her vehicle, Dalos exited her

        residence and approached the passenger side window. Dalos reached ~nto the open

        window and tossed a clear plastic baggie, which contained the methamphetarnine, on the

        front passenger seat. Dalos had a brief conversation with CI 1198 before he/she left the

        residence. Investigators saw Roberts exit Dalos' residence just minutes after CI 1198

        departed, which meant that Roberts was present inside Dalos' residence during the

        transaction. After CJ 1198 left the residence, investigators met with CI 1198 and

        rec.eived the methamphetamine and recording device. The methamphetamine field tested

        positive for methamphetamine and was sent to the laboratory for confirmation.

        Investigators who conducted surveillance during the transaction saw Dalos approach CI

        l 198's vehicle consistent with Cl 1198's statements of the event.



                                                 11




                                                                                             18R408_000809
     Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB       Document
                       *SEALED*       150-3
                                Document     Filedonly)
                                         1 (Court  08/16/19
                                                         FiledPage 14 of 24
                                                               12/08/18  Page 13 of
                                      23



 23.   Other sources of information, including Cooperator #2, jdentified Dalos as a person who

       sells methamphetamine for Roberts. Cooperator #2 told investigators that he once saw

       ·Robe1ts with a significant amount of money in Dalos' residence and that it appeared that

       DALOS and ROBERTS were tt}ing to hide the money when Cooperator #2 entered.


                  f. Roberts Trips to California and Las Vegas
                                                                      '


 24.   On August 24, 2018, United States Magistrate Judge Candy W. Dale signed a search

       warrant that authorized investigators to obtain historical location for Roberts' cell_phone

       dating back to April I, 2018. The search warrant also authorized investigators to obtain

       prospective location data of the cell phone. On October 9, 2018, Judge Dale signed a

       search warrant that authorized investigators to continue to obtai~ prospective location

       data ofRobe1ts' cell phone. The info1mation provided by Verizon Wireless does not give

       the exact GPS location of the cell phone but instead provides data about the cell towers

       used by the cell phone. The data provided shows that Roberts' telephone has traveled to

       Nevada over eleven times since April, 2018. Roberts' cell phone traveled to southern

       California on five of those trips.

 25.   Investigators believe that Roberts utilizes others persons to assist in his trips to obtain

       drugs from California and Nevada. During Roberts' return trip on September 29, 2018,

       investigators located Roberts in Jackpot Nevada using the )?cation data. Roberts was

       seen driving n01th on Highway 93 driving a gray 2018 Hyundai Accent with Utah license

       plate V735DM, which was confirmed as an Avis rental car. When Roberts stopped at a

       casino, investigators saw a 2003 silver Mitsubishi Galant, bearing Idaho license plate

       2TZ7457, stop with Roberts. Investigators identified the driver of the Galant as Kyle

                                                 12




                                                                                             18R408_000810
      Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB       Document
                       *SEALED*       150-3
                                Document     Filedonly)
                                         1 (Court  08/16/19
                                                         FiledPage  15
                                                                    /18of Page
                                                               12/08_     24 14 of
                                      23



       Pherigo. Both vehicles traveled through the parking lot and stopped south of the casino.

       After the vehicles parked next to each other, Roberts and Pherigo got out of the vehicles,

       talked with one another, and walked into the casino together. Later, Roberts and Pherigo

       left the casino together and drove northbound towards Twin Falls, Idaho. Investigators

       saw the vehicles traveling in tandem together until investigators lost sight of the vehicles.

       Investigators later saw the rental vehicle parked at Dalos' residence. Pherigo's vehicle

       was parked less than a block from Dalos' residence at 280 Harrison Street, Twin Falls,

       Idaho. Kyle Pherigo has a criminal history including a conviction for felony burglary.

       He is currently on parole, supervised by Idaho Department of Conections.

 26.   Based on ID)' training and experience, I know that drug traffickers sometimes travel with

       more than one vehicle during times when they transport large amounts of controlled

       substances so that one vehicle may transpo1t the drugs and the other vehicle may follow

       and act as a buffer to law enfor~ement or assist as necessary.


                  g. Intercepted Wire and Electronic Communications and Further
                     Investigation

 27.   On November 16, 2018, United States District Chief Court Judge B. Lynn Winmill

       entered an order authorizing the interception of wire and electronic communications of

       Roberts' cell phone number (208) 320-3945. This is the same cell phone number that

       Roberts has utilized throughout this investigation. Interceptions began on November 16,

       2018, at approximately 1:40 p.m and continue as of the date of this affidavit. Monitoring

       agents have intercepted numerous communications relating to the distribution of,

       possession with iritent to distribute, and conspiracy to distribute controlled substances and



                                                13




                                                                                             18R408_000811
     Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB       Document
                       *SEALED*       150-3
                                Document     Filedonly)
                                         1 (Court  08/16/19
                                                         FiledPage 16 of Page
                                                               12/08/18  24 15 of
                                      23



       federal firearms offenses. Some of the pertinent intercepted communications are

       summarized below. The summaries ·are ba~ed upon line shee~s and not final transcripts.

 28.   On November 19, 20 I 8, Roberts received a telephone call, session 0413, from a person

       believed to be Marisa Alaniz using telephone number 208-404-4115. During the

       telephone conversation, Alaniz stated she would get a ride over to Roberts' residence so

       that she could get "half a piece.'' Based on my experience with drug investigations, I

       know that drug traffickers commonly use the term "piece" to refer to an ounce of heroin.

       I believe that this message pertains to the distribution of illegal narcotics.

 29.   Roberts has communicated extensively with his girlfriend Echo Dalos using telephone

       number 208-544-1336. Investigators know Dalos uses this telephone number because

       when communicating with this number, Roberts called Dalos by her full name. On

       November 19, 2018, Roberts ·received a telephone call, session 0415, from Dalos. During

       this telephone conversation, they discussed methods of defeating drug tests. Roberts told

       Dalos that she could take some money from underneath the bed. Based on my experience

       with this investigation, I know that Cooperator #2 previously saw a large amount of cash

       in Roberts' possession at Dalos' residence. I believe that Roberts keeps some of his drug

       proceeds at Dalos' residence. During a phone call on November 20, 2018, session 0530,

       Roberts told another person that he had $8,000 in the bank account and he does not like

       to keep a lot of money in the account. Based on my training and experience; I know that

       drug traffickers often keep bulk cash and are.hesitant to deposit large amounts of drug

       proceeds into a bank account because it is difficult to launder drug proceeds without

       detection: It is common for drug traffickers to maintain places to safely store their drug

       proceeds to avoid having their drug proceeds stolen.

                                                 14




                                                                                           18R408_000812
     Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB       Document
                       *SEALED*       150-3
                                Document     Filedonly)
                                         1 (Court  08/16/19
                                                         FiledPage 17 of Page
                                                               12/08/18  24 16 of
                                      23



 30.   On November 19, 2018, Robe1ts had a telephone conversation with Dalos, session 0416.

       During the call, Dalos asked to buy a half-ounce from Roberts. He told Dalos to be

       careful with what she says over the telephone. Dalos stated she needed one for Fred and

       she would pay for it. Roberts told her he would get her one and he would make it right

       now. They discussed having Fred come to _Roberts' residence. Dalos apologized for

       saying stuff over the telephone. Based on my experience and knowledge of this drug

       investigation, I know that when Dalos asked to buy a half-ounce and later stated she

       needed "one," she was requesting a quantity of methamphetamine from Roberts. This is

       corroborated by Robe1ts scolding Dalos for discussing drug transactions in such plain

       tenns without coded language. When Robe1ts stated he would get her one, he was saying

       he would mea·s ure out one ounce from a larger quantity and have it ready for Fred to pick

       up from Roberts' residence.

 31.   Roberts frequently communicates with Steven Thompson who uses telephone number

       208-297-9870. Investigators initially believed the user of this telephone was Kyle
                ,                       '
       Pherigo who lives with Thompson at 280 Harrison Street but investigators later

       confirmed the user of the telephone as Thompson through visual surveillance while he

       was speaking to Roberts. Since investigators began to intercept the communications,

       Thompson frequently communicates to Roberts that he has "paper" for him. For

       example, on November 18, 2018, Roberts received a text message, session 0298, from

       Steven Thompson, using telephone number 208-297-9870.        The message stated, "Got

       paper for u." On November 28, 2018, session 1614, Thompson texted Roberts, "When u

       get back come by and get This paper." Based on my experience with this investigation, I



                                               15




                                                                                            18R408_000813
     Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB       Document
                       *SEALED*       150-3
                                Document     Filedonly)
                                         1 (Court  08/16/19
                                                        · FiledPage 18 of 24
                                                                12/08/18  Page 17 of
                                      23



        believe that when Thompson states he has paper, he has collected money that he owes to ·

        Roberts for drug transactions.

  32.   Thompson also frequently communicates with Roberts about law enforcement

        surveillance. Monitoring agents have intercepted numerous communications where

        Thompson warned Roberts about police. For example, during a telephone call on

        November 18, 2018, session 0306, Thompson told Roberts that as he left.Roberts'

        residence, an unmarked vehicle followed him. On November 21, 2018, Thompson texted

        Robe1ts, in sessions 0756, "I see a grip of pigs on corner where u at." In another series of

        text messages on November 28, 2018, Thompson communicated with Roberts about

        vehicles in the area and texted, "Feds. For Sure." Based on my experience with drug

        investigations, I know that drug traffickers are commonly on the lookout for police

        surv_eillance and communicate with coconspirators about potential police surveillance to

        avoid detection.

  33.   On November 29, 2018, Roberts exchanged a series ofcommunications with several

        people about firearms . A male told Robe1ts about another person who had some guns

        Roberts could get cheaply. During a phone call, Robe1ts ask~d about the guy who

        brought over the "pistolas." When Roberts eventually spoke to a person referred to as

        "JR," Roberts stated he was interested in some things that JR had. JR agreed to come see

        Roberts. Roberts asked JR to come to his residence. Investigators identified JR as Joseph

        Russel Oakes, who was prohibited from possessing firearms because of a prior felony

        conviction. Investigators conducted a traffic stop and seized multiple firearms in Oakes's

        possession as he was driving to Roberts' residence in Twin Falls. Roberts also has prior

        felony convictions and is prohibited from possessing firearms. Robe1ts was convicted of

                                                 16




                                                                                           18R408_000814
Case Case  1:18-cr-00401-BLW
     1 :18-mj-10286-REB       Document
                        *SEALED*       150-3
                                  Document    Filed only)
                                           1 (Court 08/16/19     Page
                                                           F'I1e d     1918
                                                                   12/08/ of 24
                                                                              Page 18 of
                                       23 .



        aiding and ab_etting burglary on January 29, 2003, and burglary and aggravated assault on

        June 6, 2003.

 34.    On November 24, 2018, CJ 1198 conducted a controlled purchase of 3 .6 grams (net

        weight) of methamphetamine from Roberts in exchange for $120. Prior to the

        transaction, investigators searched CI l 198's person and vehicle to ensure there were no

        controlled substances or other contraband. Investigators provided CI 1198 with a

        recording device and transmitter. CI 1198 purchased the methamphetami~e from Roberts

        at-Roberts' residence. After the transaction, investigators recovered the

        methamphetamine and recording device. The substance field-tested presumptively

        positive for methamphetamine and was sent to the laboratory for further testing.

 35.    On November 24, 2018, agents intercepted commuTJi_cations between Robe1ts and a male

        later identified as Robert Parsons. During the call, Roberts confirmed he was at his

        Dalos_'·residence. Parsons requested to know when Roberts would be at his resid~nce and

        ~oberts asked for what. Parsons replied, "Just a 20." Robe1ts directed Parsons to come

        by Dalos' residence. A sho1t while later, investigators saw a white Jeep arrive outside -

        Dalos' residence. A male, believed to be Robe1ts, came out of Dalos' residence and met

        with Parsons in the Jeep. Their interaction lasted less than a couple of minutes. After the

        white Jeep drove aw~y investigators conducted a traffic stop. Parsons consented to

        investigators searching the Jeep. Investigators found residual amounts of suspected

        methamphetamine crushed on the floorboard . Parsons first told investigators the

       - methamphetamine came from a friend nained Mikey, who got the methamphetamine

        from Roberts. Parsons later stated that prior to the traffic stop, he niet Roberts at Dalos'

        residence where he smoked methamphetamine with Roberts in the Jeep.

                                                 17




                                                                                            18R408_000815
     Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB       Document
                       *SEALED*       150-3
                                Document     Filed only)
                                         1 (Court  08/16/19
                                                         FiledPage 20 of 24
                                                               12/08/18  Page 19 of
                                                     23


 36.    Roberts drives a 2004 black Kia Sorento sports utility vehicle, bearing Idaho license plate

        2TCF656. The vehicle is registered to him. Investigators conducting surveillance have

        seen Robetts drive the Kia on numerous occasions. In the past several days inv·estigators

        have intercepted numerous communications that Roberts was collecting money.

        Investigators have intercepted wire and electronic communications that indicate that

        Roberts is currently traveling to California and will return in the immediate future. The

        phone location data confirms that Roberts is traveling towards California. Investigators

        conducting surveillance saw Roberts in Nevada in his Kia Sorento. Based upon my

        experience and knowledge of this investigation, I believe that Roberts collected money

        and is traveling to California to replenish his supply of controlled substances.

 37.    Based on my training and experience, drug distributors commonly have in their

        possession (on their person, in their vehicles, at their residences and/or at their stash

        houses) firearms, including handguns, pistols, revolvers, rifles, shotguns, machine guns

        and other weapons, that are used to protect and secure the drug trafficker's property,

        including narcotics, drug paraphernalia, drug proceeds, and records.

 38.   . Based_on my training and experience, it is common for drug traffickers to utilize cellular

        and/or "smart" phones to communicate with customers and suppliers, and to store the

        names and contact information for the same. It is also common for drug traffickers to

        retain a "Pay/Owe" or accounting sheet/ledger on their phones to keep track of the

        ordering, sale, and distribution of controlled substances, and how much money or drugs a

        customer or supplier is owed or owes. Furthermore, it is common for drug traffickers to

        use cellular or "smart" phones subscribed in a name other than their own, and to use

        prepaid phones for which no real subscriber information is available. In addition, drug

                                                  18




                                                                                              18R408_000816
     Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB       Document
                       *SEALED*       150-3
                                Document     Filedonly)
                                         1 (Court  08/16/19
                                                         FiledPage 21 of 24
                                                               12/08/18  Page 20 of
                                      23



        traffickers usually take and store photographs and videos of themselves, their associates,

        their property, and their product on their phones. Evidence of all of the above may be

        stored on cellular and "smart" phones in the form of call logs, text messages, voice mail
                                                                /

        messages, calendars, notes, reminders, photos, videos, etc. (to include the use of third-

        party "apps" or applications). In addition, the same information, photos, and videos may

        be shared through cloud-based services and downloaded to and stored on computers (to

        include tablets, iPads, etc.) and other storage media (to include USB flash drives, SD

        cards► etc.).


 39.    In this particular case, agents have intercepted numerous communications from Roberts,

        Dalos, Thompson, and others where they are usii:ig their cell phones to discuss drug

        transactions and drug proceeds. Information including call logs and text communications

        constitute evidence of these crimes.


                                          CONCLUSION


  40.   Based upon the information presented in this affidavit and my law enforcement training

        and experience, there is probable cause to believe Roberts and others.are committing the

        above-described violations, and that there is probable cause to sem'ch the locations

        described in Attachment A for evidence of such crimes as described in Attachment B.


                                   REQUEST FOR SEALING


 41.    I respectfully request that this Court issue an order sealing for a period of sixty days, or

        until further order of the Court, all papers submitted in support of this application,

        including the application and search warrant. I believe that sealing this document is

                                                  19




                                                                                              18R408_000817
     Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB       Document
                       *SEALED*       150-3
                                Document     Filedonly)
                                         1 (Court  08/16/19
                                                         FiledPage 22 of Page
                                                               12/08/18  24 21 of
                                      23



       necessary because the items and information to be seized are relevant to an ongoing

       investigation into a criminal organization, and not all of the targets of this investigation

       will be searched'at this time. Based on my training and experience, I have learned that

       criminals actively search the internet for criminal affidavits and search warrants, and

       disseminate them to other criminals as they deem appropriate, i.e., post them publicly

       online through forums. Premature disclosure of the contents of this affidavit and related

       documents may have a significant and negative impact on the continuing investigation

       and may severely jeopardize its effectiveness.

                                               r-
              Respectfully submitted this {)        day of December, 2018.
                                                \         ( \          .



                                      Janeece G~es~
                                                    ~~ k        &. )


                                      Special Age'irt
                                      Bureau of Alcohol, Tobacco, Firearms and Explosives

       Subscribed and sworn to before me on December 8, 2018:

                                             I!~ ? , ~..~-
                                      Honorable Ronald E. Bush
                                      UNITED STATES CHIEF MAGISTRATE JUDGE




                                                20




                                                                                             18R408_000818
      Case 1:18-cr-00401-BLW
Case 1:18~mj-10286-REB       Document
                       *SEALED*       150-3
                                Document     Filedonly)
                                         1 (Court  08/16/19
                                                        Filed Page 23 ofPage
                                                              12/08/18  24 22 of
                                     23



                                        ATIACHMENT A

                                 LOCA TTON TO BE SEARCHED

  The premises located at 280 Harrison Avenue ("Thompson's residence) is a single-family
  dwelling located on the east side of Harrison Avenue. The front door of the residence has a
  black metal screen door and faces to the west. There is a large window on the north side of the
  front door that is covered by a metal awning. There is a ramp leading to the front door. The
  residence is painted white, with the upper portion of the house painted light yellow. The
  driveway is on the south side of the prope1ty, and leads to an attached carport. The numbers
  "280" are posted on the front of the residence. Steven Thompson and Kyle Pherigo reside at the
  residence.




                                                                                          18R408 000819
      Case 1:18-cr-00401-BLW
Case 1:18-mj-10286-REB        Document
                       *SEALED*        150-3
                                Document     Filedonly)
                                         1 (Court  08/16/19
                                                        Filed Page 24 ofPage
                                                              12/08/18   24 23 of
                                     23


                                          ATTACHMENT B

                                   LIST OF ITEMS TO BE SEIZED

  1. Controlled substances, including methamphetamine, heroin, and others, held in violation of
  21 U.S.C. §§ 841(a)(l) and 846.

  2. Paraphernalia for using, packaging, processing, weighing, and distributing controlled
  substances, for example: scales, funnels, filters, balloons, chemicals, cutting agents, sifters,
  plastic bags, and heat-sealing devices.

  3. Ledgers, police scanners, video cameras and monitors, books, records, receipts, notes,
  photographs, video tapes, CDs, DVDs, and other such items relating to the distribution of
  controlled substances (both in electronic or digital form as well as hard-copy form).

  4. Personal books, pagers, electronic organizers, computers, discs, hard-drives, flash-drives,
  cellular telephones and papers reflecting names, addresses, telephone numbers, and other
  contact/identification data relating to the distribution of controlled substances.

  5. Cash, currency, drug proceeds and records relating to income and expenditures of money and
  wealth relating to controlled substances, for example, money orders, wire transfer and cashier's
  check receipts, income tax documents, bank statements, passbooks, checkbooks, and check
  registers.

  6. Items of personal prope1ty which tend to identify the ownership/occupancy of the residence
  that is the subject of this affidavit, including but not limited to canceled mail, deeds, leases,
  rental agreements, photographs, utility and telephone bills, statements, identification documents,
  and keys.

  7. Firearms.

  8. Ammunition.




                                                                                                18R408 000820
